Citation Nr: 1021036	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  08-10 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as secondary to service-
connected asbestosis.

2.  Entitlement to an initial compensable disability rating 
for asbestosis with pleural plaquing.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION


The Veteran served on active duty from May 1964 to April 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin. In that decision the RO denied service 
connection for chronic obstructive pulmonary disease (COPD). 
The RO also granted service connection for asbestosis with 
pleural plaquing for which the RO assigned a zero percent 
disability rating effective from March 14, 2007.

The Veteran testified before the undersigned at a June 2009 
Travel Board hearing at the RO.  A transcript of the hearing 
is associated with the claims folder.

The Board remanded this matter in September 2009 for further 
development.  Such has  been completed and this matter is 
returned to the Board for further consideration.  The remand 
is noted to have included instructions to allow development 
for and consideration of the service connection issue for 
COPD to include as secondary to the service-connected 
asbestosis.  The Board has characterized the issue to include 
secondary service connection, and shall consider this matter 
on a secondary basis, in addition to a direct basis.


FINDINGS OF FACT

1.  The preponderance of the evidence reflects that chronic 
obstructive pulmonary disease (COPD) was not manifested 
during service or shown to be causally related to any aspect 
of service, to include as due to asbestos exposure, and was 
not proximately due to or the result of a service-connected 
asbestosis. 

2.  The preponderance of the evidence reflects that the 
Veteran's service-connected asbestosis is completely 
asymptomatic, with all pulmonary symptoms shown by competent 
medical evidence to be due to his non-service connected COPD.


CONCLUSIONS OF LAW

1.  COPD is not proximately due to, the result of, or 
chronically aggravated by a service-connected asbestosis 
disability, nor was COPD incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303, 3.310 (2009).

2.  The criteria for a compensable rating for asbestosis are 
not met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.97, Diagnostic Code 6833 (2009).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 
38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  For claims 
pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 
was amended to eliminate the requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004). 

The Veteran filed his claim for service connection for COPD 
and asbestos exposure in March 2007.  The RO issued a duty to 
assist letter in April 2007 addressing service connection 
prior to adjudicating the claim in a July 2007 rating 
decision, which granted service connection for asbestosis and 
assigned an initial noncompensable rating and denied service 
connection for COPD.  

This letter provided initial notice of the provisions of the 
duty to assist as pertaining to entitlement for service 
connection, which included notice of the requirements to 
prevail on these types of claims, of his and VA's respective 
duties.  The duty to assist letter notified the Veteran that 
VA would obtain all relevant evidence in the custody of a 
federal department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The Veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant so that VA could help by getting that evidence.  

The Veteran is challenging the initial evaluation assigned 
following the grant of service connection for asbestosis, as 
well as the denial of service connection for COPD.  In 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted for asbestosis was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.  See also Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  (Once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.)  Therefore, no 
further notice is needed for either issue. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
treatment records were previously obtained and associated 
with the claims folder.  VA and private medical records were 
obtained.  The Veteran also testified at a hearing held 
before the undersigned Veterans Law Judge at a hearing held 
in June 2009.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA provided the Veteran 
with an examination in December 2009.  That examination 
addressed the claimed disorders, and it included review of 
the claims folder and examination of the Veteran.

In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 
5103A have been considered and satisfied.  Through notices of 
the RO, the claimant has been notified and made aware of the 
evidence needed to substantiate his claim for higher 
disability ratings, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence. There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the issue 
decided in this decision.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the claimant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter being decided, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



II.  Factual Background and Analysis for Service Connection 
and Increased Rating Claims.

Because the disabilities at issue are both pulmonary in 
nature, the factual background in this case shall be 
discussed as pertaining to both the claim for service-
connection for COPD and the claim for an increased rating for 
asbestosis. 

The Veteran's military occupational specialty (MOS) while 
serving in the Navy was shown to be that of a boiler 
technician (BT).  VA concedes that this MOS involves an 
occupation that likely resulted in asbestos exposure, which 
culminated in the grant of service connection for the 
asbestosis.  

Service treatment records reveal no clear evidence of other 
lung problems, to include COPD.  The report of the Veteran's 
May 1964 enlistment examination was normal and the Veteran 
denied any history suggestive of chronic pulmonary problems.  
Chest X-ray in May 1964 was deemed "acceptable."   An 
August 1965 chest X-ray did note a questionable infiltrate of 
the left base.  There are no records however showing 
treatment for any respiratory problems in service.  His 
separation examination of April 1968 revealed normal lungs 
and chest.  

Post service records first show evidence of some lung 
problems as manifested by a November 1993 pulmonary function 
test that showed some abnormal findings, to include an FEV1 
of 64 percent predicted, and DLCO of 71 percent predicted, 
which, along with other findings were deemed outside the 
normal range.  The findings were interpreted as showing a 
mild to moderate obstructive ventilatory defect with small 
improvement post bronchodilator.  Lung volumes were normal.  
DLCO was mildly reduced and normalized when corrected with 
alveolar ventilator although it was at the lower limit of 
normal.  Airway mechanics indicates high resistance and low 
conductance which does not change significantly post 
bronchodilator.  The study was consistent with obstructive 
lung process such as COPD.  The mildly reduced DLCO could be 
consistent with either mild pulmonary emphysema or an early 
or mild interstitial lung process.  Clinical correlation was 
required.

Post service records included an August 2005 pulmonary 
function test that showed FEV of 72 percent pre-reference and 
74 percent post reference, FEV1 of 43 percent pre-reference 
and 47 percent post reference.  Percentages were not recorded 
for FEV1/FVC, and DLCO was limited to percentage of 66 
percent pre reference.  No interpretation of these findings 
was included. 

In December 2006 the Veteran was sent a letter from an APNP 
advising him that he was seen for a pre-employment physical 
and noted that X-ray showed pleural abnormalities consistent 
with pneumoconiosis, which is sometimes seen in patients with 
asbestos exposure.  Given his history of military exposure to 
asbestos, it was strongly recommended that he follow up 
further with his family doctor and possibly pulmonary 
specialists.  Enclosed with the letter were test results from 
December 2006 including one that summarized three pulmonary 
function tests interpreted as showing the Veteran having an 
approximate lung age of 99 years, and severe obstruction 
premedication.  His COPD risk was seen as 98 percent, and 96 
percent if he quit smoking.  

In January 2007 the Veteran was seen by his family physician 
for breathing problems.  He was noted to work in heavy labor, 
laying pipeline, which included boring holes and other heavy 
labor.  He complained of progressively worsening dyspnea on 
exertion (DOE), over the past few years.  He had to stop and 
catch his breath frequently when working.  He felt it was 
worse the past year.  He was noted to have been told in the 
past that he has COPD but there was also the question of 
asbestos related disease.  He had CT done in September 2005.  
Recent chest films were apparently looking for 
pneumonoconiosis and apparently there was some evidence 
suggesting this possibility.  He quit smoking in December due 
to increased DOE.  He still had an occasional cigarette due 
to anxiety, but he barely smoked a pack since December.  He 
was taking no medication and had no allergies.  He had not 
seen a doctor since 2005.  Examination showed his lungs to be 
relatively clear with occasional expiratory noise in the 
basis, with normal heart findings.  A chest X-ray report from 
September 2005 was noted to show emphymatous changes along 
with some degree of interstitial lung disease, but no diffuse 
fibrosis.  There were also numerous pleural based masses.  
Follow-up had been suggested but he did not do so.  The 
assessment was COPD with possible pneumoconiosis.  Plans 
included prescribing Advair, and further medical follow-up 
and tests.  A January 2007 CT Scan showed an impression of 
multiple pleural plaques seen bilaterally, some of which 
showed calcification.  The findings were suggestive of prior 
asbestos exposure.  A degree of pulmonary emphysematous 
disease was also likely present. 

In February 2007 the Veteran underwent a pulmonary consult to 
review the abnormal CT scan of the chest and his complaints 
of dyspnea.  This doctor had seen him in 2005 for evaluation 
of asbestos exposure with PFTs at that time showing 
obstructive airway disease.  The CT findings showed pleural 
plaquing and possible basal nodules.  The Veteran was noted 
to have gotten progressively worse with DOE worsening. He had 
no dyspnea at rest and no evidence of systemic symptoms such 
as fever, chills, night sweats, bone pain or body aches or 
other problems like headache, visual changes, swallowing 
problems, nausea, vomiting, abdominal pain, or chest pain.  
He had chest pain three years ago with negative workup.  No 
other significant symptoms were noted.  His history included 
smoking one pack of cigarettes per day, and it was reported 
that he quit less than a month ago.  He worked on boilers 
with heavy exposure to asbestos.  
 
Examination of the chest revealed reduced air entry 
bilaterally and symmetrically, with very few scattered mid 
inspiratory crackles over the lower half of the lungs.  There 
was some prolongation of expiration, but no wheezes were 
auscultated.  CT findings from January 2007 were compared to 
those from 2005.  Pleural plaquing was seen mostly towards 
the bases posteriorly and on the diaphragmatic surface of the 
pleura.  The posterior lower pleural thickening was more 
prominent.  The finding was subtle but real.  There were 
nodules of the lung bases that were probably pleural based 
and did not change.  The impression was abnormal CT of the 
chest with progression.  The appearance was quite suggestive 
of benign pleural plaquing.  The progression could be 
incidental.  Unfortunately mesothelioma also had to be 
considered.  The finding was subtle and probably detected due 
to the relatively long time lapse between CT scans.  Also 
diagnosed was DOE due to severe obstructive airway disease.  

The same day as the February 2007 pulmonary consult, the 
Veteran's family doctor drafted a report noting the diagnoses 
of COPD with possible pneumoconiosis-namely probable 
asbestosis that he rendered the previous month.  He noted 
that the CT was done, and that Advair was prescribed at that 
time.  He was noted to also have been prescribed Combivent by 
the pulmonary specialist.  Examination revealed clear lungs, 
and that his heart was normal.  He was assessed with COPD 
with probable asbestosis with more thickening of the pleural 
plaques.  X-ray revealed some progression of the pleural 
plaques when compared to X-rays of September 2005.  Further 
evaluation was indicated to include possible biopsy.   Chest 
X-ray done in February 2007 was negative for pneumothorax or 
pleural effusion and lung biopsy done the same month of the 
right lung revealed no malignant cells.  

A March 2007 follow-up report from the Veteran's family 
doctor noted the Veteran was 60 years old with a history of 
COPD and asbestosis.  He had recently been evaluated by 
pulmonary for pleural plaques thought to be related to 
asbestos exposure, with concern of possible mesotheilioma.  
Pleural biopsies were noted to be negative for cancer and the 
Veteran reported his breathing had improved with Advair.  He 
noticed his lungs had significantly improved with medication 
and quitting smoking.  Examination revealed the lungs were 
entirely clear and heart showed no significant findings.  The 
assessment was COPD and asbestosis with pleural plaques and 
negative biopsies.  

Private PFT results from May 2007 showed FEV of 74 percent 
pre-reference and 72 percent post reference, and FEV1 of 45 
percent pre-reference and 37 percent post reference.  
Percentages were not recorded for FEV1/FVC.  No 
interpretation of these findings was included.  Also in May 
2007, the Veteran was awarded Social Security disability 
benefits for COPD and chronic pulmonary insufficiency.  His 
function was limited to lifting 20 pounds occasionally, and 
lifting 10 pounds frequently.  He could stand 6 hours and no 
other major limitations were reported.

The report of a June 2007 VA examination included review of 
the claims file and military history was noted to be highly 
probable for exposure to asbestos.  Private records were 
reviewed and were noted to show post service evidence with 
the diagnosis of COPD with probable asbestosis, and a history 
of working laying pipelines.  The private records reviewed 
included the January 2007 chest CT, with results recited.  
Also noted were the findings from the February 2007 pulmonary 
consult which diagnosed COPD and benign pleural plaques.  The 
examiner noted that the pulmonologist in February 2007 made 
no mention of pneumonoconiosis, which had been questioned in 
2005 X-ray.  The current complaints were of shortness of 
breath at walking 100 feet.  The Veteran also had a chronic 
cough that was intermittently productive.  There was no 
hemopytsis or need for oxygen.  He smoked about 3-4 
cigarettes per day since February and smoked a pack per day 
previously since age 18. He currently treated with Advair and 
Combivent for COPD.  He had no history of visits to the 
emergency room or hospitalizations for his lungs.  Biopsy was 
negative for mesothelioma.

Examination revealed the heart to not be grossly enlarged.  
His lungs were fairly well inflated.  There were ill defined 
densities projecting in the right lower lung zone 
peripherally and along the axillary pleura on the left lower 
lung zone peripherally and along the axillary pleura on the 
left.  The appearance was non specific, but there was a 
suggestion of pleural plaques in bases bilaterally.  The 
impression was bilateral pleural plaques and pleural reaction 
or pleural scarring in the bases bilaterally.  PFTs showed 
the following percentages predicted:  FVC was 63, FEV1 was 
31, FEV1/FVC was 58 and DLCO/VA was 56.  

The assessment was pleural plaques that required biopsy to 
rule out mesothelioma, which was as likely as not related to 
asbestos exposure in the military.  Also diagnosed was COPD 
that is likely related to tobacco use and unrelated to 
asbestos exposure.  

A July 2007 addendum to the VA examination states that all 
the abnormalities on the PFT's are likely due to his COPD, as 
manifested by the FEV1/FVC ratio and the markedly elevated 
residual volume.  

The Veteran testified at his June 2009 about how he was 
exposed to asbestos in service, and how he had current 
pulmonary symptoms.  He reported that he could walk further 
now than he could two years ago.  His biggest problem was 
shortness of breath when picking up things.  He indicated he 
needed to rest frequently when doing things.  He was not able 
to tell whether his shortness of breath was due to COPD or 
asbestosis.   

The report of a December 2009 VA examination included claims 
file review as well as review of the report of the 
examination in 2007.  Again, the Veteran's service was noted 
to be highly probable for asbestos exposure.  His private 
records were noted to show the diagnosis of COPD with 
probable asbestosis and pneumoconiosis.  The findings from 
the January 2007 CT were recited.  Findings on pulmonary 
consult in February 2007 included COPD and benign pleural 
plaques, with no mention of pneumoconiosis.  The 2009 
examiner quoted the February 2007 VA examiner, who diagnosed 
the Veteran with: "Pleural plaques that required biopsy to 
rule out mesothelioma that is as likely as not related to 
asbestos exposure in the military", and "COPD that is 
likely related to tobacco uses and is unrelated to asbestos 
exposure."  Also noted was the opinion from the examiner in 
February 2007 that all the abnormalities on PFT were likely 
due to COPD as manifested by the FEV1/FVC ratio and the 
markedly elevated residual volume and normal TLC.  It was 
noted that the Veteran was still smoking at the time of that 
examination and had since age 18.  

On the day of the December 2009 examination the Veteran 
reported feeling much better, as far as his lungs, since he 
quit smoking 2 years ago.  He smoked a pack per day until 
2007.  Since quitting, his breathing improved significantly.  
He denied chest pain, shortness of breath or cough.  He said 
he was not limited in walking, but admitted that heavier 
exertion like lifting over 35 pounds would take the air out 
of him and require that he rest afterwards.  Otherwise he had 
no symptoms.  He was retired, but had been a laborer most of 
his life.   He denied known exposure to asbestos after 
service.  Currently he used Albuterol and Spiriva.  He 
tolerated these well with good control of symptoms.  

Physical examination revealed respiration rate of 18, pulse 
of 81, oxygen saturation on room air was 91 percent.  His 
lungs were clear to auscultation without wheezing, rhonchi or 
rales.  Cardiovascular examination revealed no significant 
heart findings.  His PFTS were done and revealed the 
following percentages predicted:  FVC was 58, FEV1 was 44, 
FEV1/FVC was 60.3 and DLCO/VA was 70.  The assessment was as 
follows COPD and pleural plaques caused by asbestos exposure.  

The examiner opined that exposure to asbestos does not cause 
nor aggravate COPD.  It was clear from the Veteran's repeated 
PFT's that he has obstructive disease with a low FEV1/FVC 
ratio and high residual volume.  He does not have restrictive 
disease and his total lung capacity is normal.  It is 
therefore this examiner's opinion that his COPD was not 
caused nor aggravated by his pleural plaques or asbestos 
exposure in the military.  Further all his symptoms and PFT 
findings are caused by COPD.  His COPD was caused by smoking. 

A.  Service Connection for COPD-Laws and Analysis

The Veteran contends he is entitled to service connection for 
COPD, either as directly related to asbestos exposure in 
service, or as due to his service connected asbestosis.  

Generally, applicable law provides that service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active duty. 38 U.S.C.A. 
§ 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may 
also be granted for certain chronic diseases, including 
cardiovascular, when such diseases are manifested to a 
compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).

In order to establish service connection, a claimant must 
generally submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the in- 
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999).

Additionally, service connection may be granted for a 
disorder found to be proximately due to, or the result of, a 
service-connected disability, including on the basis of 
aggravation.  38 C.F.R. § 3.310 (2009); Allen v. Brown, 7 
Vet. App. 439 (1995).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claims or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claims, in which case the claims must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The 
Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with 
respect to benefits under laws administered by the Secretary.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107.

Based on a review of the foregoing, service connection for 
COPD is not warranted.  The preponderance of the competent 
medical evidence supports the finding that the COPD neither 
began in service, nor was caused by asbestos exposure in 
service.  COPD is not shown to either be caused or aggravated 
beyond natural progression by the Veteran's service-connected 
asbestosis.  Specifically, the VA examiner in December 2009 
determined that the COPD was due to the Veteran's long term 
smoking.  The examiner gave an opinion that exposure to 
asbestos does not cause or aggravate COPD.  The examiner 
further confirmed that the COPD was not caused or aggravated 
by the Veteran's pleural plaques or by exposure to asbestos 
in service.  This examination, which included review of the 
claims folder and examination and testing of the Veteran, is 
consistent with findings from the earlier VA opinion from 
June 2007, which also contained an opinion that the COPD was 
likely related to tobacco use and unrelated to asbestos 
(although aggravation was not addressed in the earlier 
examination).  

The record does not contain any medical evidence that appears 
to contradict the findings and opinions from the December 
2009 VA examination.  Generally, the evidence is noted to 
address the symptoms from COPD, without delving into the 
cause of the COPD.  However the records do note his history 
of smoking and reveal improved COPD symptoms after quitting 
smoking, which also tends to support the VA opinion that his 
COPD is due strictly to smoking.  

The Veteran's contentions regarding the cause of his COPD, 
and his reports of in-service incidents (including asbestos 
exposure), are not shown to be competent medical evidence to 
address the question of nexus to service, which requires 
medical expertise.  There is no evidence showing that the 
Veteran has medical training or expertise; he is not 
competent to offer a medical opinion as to the existence of 
an etiological relationship between his COPD and any incident 
in service, or provide a medically sound opinion as to any 
relationship between his COPD and service connected 
asbestosis.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. 
Nicholson, 492 F.3d 3371, 1376-1377; Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  While the Veteran is competent to provide 
testimony regarding observable symptoms, he is not shown to 
have the medical expertise needed to provide a competent 
opinion as to the etiology of his COPD.  

In sum, the preponderance of the evidence is against a grant 
of service connection for COPD, and the application of the 
benefit of the doubt does not apply in this instance.  



B.  Increased rating for Asbestosis-Laws and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
Veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The United States Court of Appeals for Veterans 
Claims (Court) has held that "staged ratings" or separate 
ratings for separate periods of time may be assigned based on 
the facts found following the initial grant of service 
connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  A 
recent decision of the Court has held that in determining the 
present level of a disability for any increased evaluation 
claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service- 
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.

It is possible for a Veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994).  Pyramiding, the evaluation of 
the same disability, or the same manifestation of a 
disability, under different diagnostic codes, is to be 
avoided when rating a Veteran's service-connected 
disabilities. 38 C.F.R. § 4.14.

The Court has also held that when a claimant has both 
service-connected and nonservice-connected disabilities, the 
Board must attempt to discern the effects of each disability 
and, where such distinction is not possible, attribute such 
effects to the service-connected disability.  Mittleider v. 
West, 11 Vet. App. 181, 182 (1998).

The Veteran's asbestosis is evaluated under C.F.R. § 4.97, 
Diagnostic Code 6833 (2009).

Respiratory disorders are evaluated under Diagnostic Codes 
6600 through 6817 and 6822 through 6847.  Pursuant to 38 
C.F.R. § 4.96(a), ratings under these diagnostic codes will 
not be combined with each other.  Rather, a single rating 
will be assigned under the diagnostic code which reflects the 
predominant disability with elevation to the next higher 
evaluation only where the severity of the overall disability 
warrants such elevation. 38 C.F.R. § 4.96(a) (2009).

Under Diagnostic Code 6833, asbestosis is to be rated under 
the General Rating Formula for Interstitial Lung Disease.  
This Formula states that a 10 percent evaluation is warranted 
for FVC of 75- to 80-percent predicted value, or; DLCO by the 
Single Breath Method (DLCO (SB)) of 66- to 80-percent 
predicted.  A 30 percent evaluation is warranted for FVC of 
65- to 74-percent predicted, or; DLCO (SB) of 56- to 65- 
percent predicted.  A 60 percent evaluation is warranted for 
FVC of 50- to 64-percent predicted, or; DLCO (SB) of 40- to 
55-percent predicted, or; maximum exercise capacity of 15 to 
20 ml/kg/min oxygen consumption with cardiorespiratory 
limitation.  A 100 percent evaluation is warranted for FVC 
less than 50 percent of predicted value, or; DLCO (SB) less 
than 40-percent predicted, or; maximum exercise capacity less 
than 15 ml/kg/min oxygen consumption with cardiorespiratory 
limitation, or; cor pulmonale (right heart failure) or 
pulmonary hypertension, or; requires outpatient oxygen 
therapy. 38 C.F.R. § 4.97.

Based on a review of the foregoing, the Board finds that a 
compensable rating for COPD is not warranted.   First, the 
Board is well aware of the fact that the FVC reading of 63 in 
June 2007 and the findings from the December 2009 VA 
examination with FVC of 58, do indeed fall within the realm 
of a 60 percent rating under the applicable criteria.  That 
being said, in this case, the competent medical evidence has 
shown that all of the Veteran's current symptomatology, to 
include the results shown on his PFTs in the above noted VA 
examinations, as well as the PFT findings shown elsewhere in 
the medical evidence, are solely the result of his 
nonservice-connected COPD.  This is shown in the July 2007 
addendum to the June 2007 VA examination which specifically 
determined that all abnormalities shown on the PFT's are 
likely due to COPD.  

The December 2009 VA examination went further and opined that 
all of the Veteran's symptoms and PFT findings are caused by 
COPD.  The examiners both in 2007 and 2009 are noted to have 
pointed out the basis for their conclusion as due to certain 
findings that were manifested on the examination and PFT, 
which pointed towards an obstructive disease (such as COPD) 
rather than a restrictive disease (such as asbestosis) as 
causing his symptoms.  

There is no competent medical evidence to contradict the 
opinions given in the above cited VA examination reports, 
which essentially show that he has no active symptoms 
referable to his asbestosis.  While the Veteran may believe 
that his symptoms are due to the service-connected disorder, 
the Veteran is not shown to be competent to provide such an 
opinion that requires medical expertise.  See Grottveit, 
supra.  The Veteran himself conceded that he was not 
competent to determine the cause of his shortness of breath 
at his June 2009 hearing, when he admitted not being able to 
tell whether his COPD or asbestosis was causing the symptoms.  

In sum, the preponderance of the competent evidence shows the 
Veteran's service connected asbestosis is completely 
asymptomatic, and that even the compensable criteria under 
Diagnostic Code 6833 would not be met.  All the symptoms 
shown have been attributed to the non-service connected COPD.  

Because this is a case where the medical evidence clearly 
determined that all symptoms are due to the nonservice-
connected COPD, and that there is no overlapping 
symptomatology in this instance - where the asbestosis is 
asymptomatic, the Board finds that there is no need to 
attribute any pulmonary symptoms shown to the service-
connected asbestosis.  See Mittleider, supra.

There is also no need to consider the applicability of staged 
ratings, where the evidence reflects that over the course of 
the appeal the Veteran's asbestosis is shown to be 
asymptomatic.  

In sum, the preponderance of the evidence is against a grant 
of a compensable initial rating for asbestosis, and the 
application of the benefit of the doubt does not apply in 
this instance.  


ORDER

Entitlement to service connection for COPD is denied.

Entitlement to an initial compensable evaluation for service-
connected asbestosis is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


